Case 18-17170-MBK       Doc 92     Filed 12/11/20 Entered 12/11/20 08:02:42           Desc Main
                                  Document      Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW JERSEY
                                TRENTON DIVISION

 In Re:                                          Case No. 18-17170-MBK

 Gabriella M Royko                               Chapter 13

 Debtor.                                         Chief Judge Michael B. Kaplan

                          NOTICE OF WITHDRAWAL OF
                     NOTICE OF MORTGAGE PAYMENT CHANGE

       U.S. Bank Trust National Association, as Trustee of the Bunglaow Series III Trust
(‘Creditor’), by and through their undersigned authorized agent, hereby withdraws their Notice
of Mortgage Payment Change, filed on August 7, 2020.

                                                     Respectfully Submitted,

                                                      /s/ D. Anthony Sottile
                                                     D. Anthony Sottile (OH 0075101)
                                                     Sottile and Barile, Attorneys at Law
                                                     P.O. Box 476
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     bankruptcy@sottileandbarile.com
